             Case 3:15-cv-02216-HZ          Document 167         Filed 03/01/19      Page 1 of 3



1
                                                                                ~ILED 1 MAF-'. '1914:38USDC·(lRP
                             IN THE UNITED STATES DISTRICT COURT

                                   FOR THE DISTRICT OF OREGON

                                          PORTLAND DNISION


ANDREA OLSON,                                          No. 3:15-cv-02216-HZ

               Plaintiff,
                                                       MOTION FOR EXTENSION OF TIME TO
                                                       FILE A NOTICE OF APPEAL

       v.

UNITED STATES OF AMERICA, by
and through the Department of Energy
and Bonneville Power Administration;
and JAMES RICHARD PERRY,
Secretary of the Department of Energy,
               Defendants.

Billy J. Williams
UNITED STATES ATTORNEY
District of Oregon
Jared Hager
ASSISTANT UNITED STATES ATTORNEY
1000 SW Third Ave., Ste 600
Portland, OR 97204

Donna A. Oden-Orr
BONNEVILLE POWER ADMINISTRATION
P.O. Box 3621
Portland, OR 97208

               Attorneys for Defendants

I, Andrea Olson, plaintiff in this case, am severely impacted by exacerbation of trauma acquired

through employment and subsequent litigation seeking justice for wrongdoing. I contacted federal

court today and understand there is no template available within this court to follow in order to make

this motion for extension of time to file a notice of appeal. I swear that I am doing the best I can to

articulate to the court that I need additional time to file a notice of appeal, so in the event of any errors,
             Case 3:15-cv-02216-HZ          Document 167        Filed 03/01/19      Page 2 of 3



2

they arose because I am disabled, impoverished, and incapable of doing any better than I am doing. I

respectfully request forgiveness for my lack of ability to structure this motion in a perfect manner

because I am not a lawyer.



From the internet, I read that an appeal letter to a judge should include the decision of the prior court.

All I can recall is that the decision was in favor of the defendants. I swear I could not and still cannot

read the decision details because of trauma so I am unable to state what the decision was on January 4,

2019.



I learned from the court today that former counsel assigned by the court to my case had withdrawn

request for extension of time to appeal. While I had understood from former counsel that the decision

itself did not appear to lend itself to appeal, I did not understand that its withdrawal request for

extension of time to appeal would otherwise impact my own ability to make any appeal to the court. I

have been struggling since the trial in September, because I had to endure witnesses for the defendant

saying things that I can prove were not true and so much evidence/proof had been suppressed. All I

have known since the Court rendered a decision is that I had to do something with this Court by March

4, 2019, in order to keep my case alive. I swear under oath I believed that I had 60 days to do

something with the court in order to keep my case alive.



I respectfully request that this Court grant this motion to extend the appeals deadline in this case from

March 4, 2019, to April 4, 2019 so that I may focus on and better articulate my reasons for appealing

the Court's decision and keep this case alive.



                                                                Dated this I st day of March, 2019
            Case 3:15-cv-02216-HZ        Document 167      Filed 03/01/19     Page 3 of 3



3




                                                                Respectfully Submitted,




                                                            Plaintiff / Andrea Olson


                                                                3404 SW Comus St


                                                               Portland,Oregon,97219


                                                                    (503) 452-8888


                                                            andrea.olson8888@gmail.com


                                   CERTIFICATE OF SERVICE


On March 1, 2019, I, Andrea Olson, Plaintiff, am serving a Motion for Extension of Time to Appeal for
Case 3:15-cv-02216-HZ through the following:

Hand-delivered:
Honorable Marco A. Hernandez
Mark 0. Hatfield United States Courthouse
Room 1427
1000 Southwest Third Avenue
Portland, OR 97204-2944

Email only:
Jared Hager, Esq.
United States Attorney's Office
Assistant United States Attorney
I 000 SW Third Ave., Suite 600
Portland, OR 97204

Donna A. Oden-Orr
BONNEVILLE POWER ADMINISTRATION
P.O. Box 3621
Portland, OR 97208
